DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2021 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "conventional" in claim 24 is a relative term which renders the claim indefinite.  The term "conventional" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leahy US20170306610 in view of Szymocha US20050061312 and Lorenz US4237865.
Claims 2 and 6-8. Leahy discloses a modular fabricated panel comprising: a solar thermal panel (Solar Collector in Fig.21) and a structural material (structural insulating solar receiver, Fig.21); wherein the one or more solar thermal panels are coupled to the structural material, [0092] but fails to disclose a phase change material and a metal foil layer such that the phase change material and metal foil layer are coupled with the one or more thermal panels.
Szymocha before the filing date of the instant invention discloses a wall integrated thermal solar collector with heat storage capacity (Abstract) having a phase change material; the phase change material is coupled with one or more thermal panels (solar wall includes solar absorber plate 20 integral with capsules 30 containing phase changing material, Para. [0038] & Fig. 1). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify Leahy with the teaching of Szymocha with the motivation of providing a heat transfer material integral with a thermal panel in a wall panel allowing for continuous release of stored heat and 
Lorenz before the filing date of the instant invention further discloses a solar heating siding panel (Abstract) having a metal foil layer coupled with one or more thermal panels (heat collector 7 includes air between panes 11 heated by rays of sun integral with foil 10; Col. 3:24-34 & Fig. 1 and 2). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify Leahy with the motivation of providing a highly reflective surface adjacent the thermal panel and thereby increase the buildup of heat for greater performance.

Claim 3. Leahy as modified discloses the structural material comprises at least one void space (Fig.21).

Claim 4. Leahy as modified discloses the method further comprises, in (b), inserting the solar thermal panel into at least one void space (Fig.21).

Claim 5. Leahy as modified discloses the method further comprises, in (c), inserting the phase change material into the at least one void space (as modified by Szymocha in Claim 1).

Claim 9. Leahy as modified discloses at least one or more materials selected from the group consisting of drywall, insulating material, vapor barrier material, oriented strand board, and electromagnetic shielding material (P.0092 - insulating solar receiver).

Claim 10. Leahy as modified discloses one or more sensors configured to collect environmental data surrounding the fabricated panel [0074].

Claim 11. Leahy as modified discloses the sensor comprises a temperature sensor, a humidity sensor, an air flow sensor, a pressure sensor, a carbon monoxide sensor, a carbon dioxide sensor, an acoustic sensor, or a vibration sensor (P.0023 and Fig.18).

Claim 13. Leahy as modified discloses coupling the solar thermal panel to a first side of the modular fabricated panel, and wherein the method further comprises coupling an additional solar thermal panel to a second side of the modular fabricated panel [0092] but is silent on the second side is substantially opposite from the first side. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to arrange the solar panels as claimed so as to cover the exterior as suggested since it has been held that rearranging parts of an invention involves only routine skill in the art.

Claim 14. Leahy as modified by Szymocha discloses the solar thermal panels is coupled to the structural material by one or more intermediate layers (solar absorber plate 20 coupled to structural insulating panel 40 via capsules 30 containing phase changing material; P.0038 & Fig. 1 of Szymocha).
It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify Leahy with the teaching of Szymocha with the motivation of providing a heat transfer material between the thermal panel and the 

Claims 15 and 16. Leahy as modified discloses a void space configured to receive a plumbing component, an electrical component, or a telecommunications component (P.0074 - circuits run within chase).

Claim 18. Leahy as modified discloses the fabricated panel is configured to be incorporated into a structure to reduce energy consumption of the structure [0093]

Claim 19. Leahy as modified discloses the panel forms an exterior wall of the structure, an interior wall of the structure, or a ceiling of the structure [0057].

Claim 20. Leahy as modified discloses the incorporation of the one or more panels into the structure reduces the total energy consumption of the structure (P.0074 and P.0100) but fails to explicitly disclose reducing the total energy consumption of the structure by at least about 10%. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention in order to justify the investment of the modular structure system. Furthermore, discovering the optimum value of a result effective variable involves only routine skill in the art.

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Leahy US20170306610, Szymocha US20050061312 and Lorenz US4237865, as applied to claim 1 above, further in view of Brusman US20110047908.
Claim 12. Leahy as modified fails to explicitly disclose wherein the structural material comprises one or more wood studs of a nominal size selected from the group consisting of: 1x2, 1x3, 1x4, 1x6, 1x8, lx 10, lx 12, 2x2, 2x3, 2x4, 2x6, 2x8, 2x10, 2x12, 4x4, 4x6, or 4x8.
Brusman before the filing date of the instant invention teaches high-strength insulated building panel with integral stud members (Abstract) having one or more wood studs (30) that are of a nominal size selected from the group consisting of: 1x2, 1x3, 1x4, 1x6, 1x8, lx 10, lx 12. 2x2, 2x3, 2x4, 2x6, 2x8, 2x10, 2x12, 4,x4, 4x6, or 4x8 ( P.0030 & Fig. 1). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify Leahy with the motivation of placing spaced studs within the wall panel and thereby providing a stable and strong panel which is capable of accommodating large shear loads, (P.0012).

Claim 21. Leahy as modified fails to disclose the panel has an insulating R-value of at least about 10. Brusman before the filing date of the instant invention teaches high-strength insulated building panel with integral stud members (Abstract) having a panel that has an insulating R-value (foam 20 is molded into a matrix of rigid polyurethane foam having an approximate R-value of 7.2 per inch, P.0029 & Fig.1). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide an insulating R-value of at least about 10 with the motivation of .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Leahy US20170306610, Szymocha US20050061312 and Lorenz US4237865, as applied to claim 1 above, further in view of Arendt US4422443.
Claim 17. Leahy as modified fails to disclose the void space is configured to comprise a barrier material. Arendt before the filing date of the instant invention teaches a solar collector with opening (92) including vapor barrier (94) (Col.8:65-68 and Col.9:1-14). 
It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify Leahy with the teaching of Arendt to provide vapor barrier to the void of Leahy that effectively prevents any moisture which might occur due to sweating from accumulating within the housing and vaporizing and settling therein, hence preventing damage to the system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633